In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                             No. 07-14-00349-CV


           IN THE INTEREST OF M.J.M., M.A.M., D.M., AND M.R.M., CHILDREN

                              On Appeal from the 72nd District Court
                                       Lubbock County, Texas
                 Trial Court No. 55,853, Honorable Ruben Gonzales Reyes, Presiding

                                             February 18, 2015

                                     ON MOTION TO DISMISS
                     Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       In September 2014, appellant, S.M.,1 filed notice of appeal from the trial court’s

Order on Arrears. Appellant now has filed his Agreed Motion to Dismiss Appeal with

Prejudice in which he represents that he and appellee, J.S., have settled the matter and

agreed on allocation of costs. Without passing on its merits, pursuant to Rule 42.1(a) of

the Texas Rules of Appellate Procedure, we grant the motion and dismiss the appeal.

TEX. R. APP. P. 42.1(a).


       Because the motion recites that the parties have reached agreement on costs of

appeal, we make no order on costs. And because we have dismissed the appeal at
       1
           To protect the parties’ privacy, we will refer to the parties by initials. See TEX. R. APP. P. 9.8(b).
appellant’s request, we will not entertain a motion for rehearing and our mandate will

issue forthwith.




                                              James T. Campbell
                                                  Justice




                                          2